Citation Nr: 0309596	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-31 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death to include dependencey and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  The veteran died in October 1996; the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied service connection for 
the cause of the veteran's death and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Through the July 1997 2000 statement of the case and 
supplemental statements of the case dated in August 1999 and 
October 2001, the appellant and her representative have been 
notified of the evidence which would substantiate the claim 
and the evidence that has been considered in connection with 
the appeal.  The appellant was specifically notified of the 
VCAA by the Board in October 2002.

Development of the appellant's claim was undertaken by the 
Board in October 2002, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) without remanding the case to the RO.  Thereafter, 
private medical records were received from Elliot Hospital 
dated in May 1989; Lakes Regional General Hospital dated in 
September 1995; Genesis, the Counseling Group dated in 
October 1995; McKerlely's Health Care Center dated in October 
1995; Catholic Medical Center dated in September 1980 and 
September 1983; records from the Manchester VA Hospital (VAH) 
dated in October 1970, September 1972, from September 1983 to 
September 1988, and from May 1992 to January 1996; St. 
Theresa's Nursing Home from October 1995 to October 1996; a 
statement from Alan D. Kaplan, M.D., dated in May 1999; a 
statement from Jwalant Vadalia, M.D., dated in September 
2001; and a statement from Julius Israel, M.D., dated in 
September 2001.

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, this case must be 
remanded for further development, if necessary, and review of 
evidence initially developed by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.  This includes 
notifying the appellant in writing of 
what evidence, if any, will be obtained 
by her and what evidence, if any, will be 
retrieved by VA.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim taking into consideration the 
evidence obtained since the October 2001 
SSOC.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




